                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 JOSE ANTONIO COSSIO, JR.,

              Plaintiff,                           No. 19 C 265

       v.                                          Judge Thomas M. Durkin

 PATRICK BLANCHARD; COOK COUNTY;
 and COOK COUNTY DOE EMPLOYEES,

              Defendants.

                                        ORDER

      Defendants’ motion to dismiss [13] is granted. Plaintiff’s motions for

preliminary injunction [8] [9] are denied as moot. Plaintiff’s application to proceed in

forma pauperis [3] is denied as moot.

                                     STATEMENT

      Plaintiff Jose Cossio alleges that Defendants improperly withheld discovery

during a state administrative proceeding to terminate him from his employment with

Cook County. Mr. Cossio claims that this withholding of discovery violated his due

process rights under the Fourteenth Amendment (Count I). He claims further that

the discovery violation “deprived [him] of his property interest in continued

employment” (Count II). He also claims that Defendants’ actions constitute

fraudulent concealment which fraudulently induced him to “stipulate” to “waive[] his

due process argument” during the administrative proceedings (Count IV). Mr. Cossio

seeks a “declaration” that he is “entitled to wages, until a new hearing can be

concluded” (Count III).
      Counts I and IV against Cook County are dismissed with prejudice as barred

by res judicata. Mr. Cossio first raised a due process claim against Cook County based

on discovery violations before Judge Chang in the case Cossio v. Tortelout, et al., 15

C 7746 (N.D. Ill.), R. 152 at 10-12, which he withdrew in favor of pursuing the claim

in state court. See R. 184 (15 C 7746). To that end, Mr. Cossio filed a petition in the

Circuit Court of Cook County to vacate the court’s denial of his appeal of his

termination proceedings based on the discovery violation allegation. During oral

argument on that petition, Mr. Cossio argued that he was harmed by the County’s

discovery violation. See R. 18-1.

      Under Illinois law, res judicata applies to bar relitigation of all claims “actually

decided in a previous action as well as to all grounds of recovery and defenses which

might have been presented in the prior litigation.” Whitaker v. Ameritech Corp., 129

F.3d 952, 956 (7th Cir. 1997). Mr. Cossio made a fraudulent concealment argument

to the Circuit Court, and argued that the discovery violation was made to induce his

waiver of certain claims. See R. 18-1. Although Mr. Cossio did not argue that the

discovery violation constituted a procedural due process violation, he could have

made this argument in that proceeding, considering the underlying facts were

squarely at issue, and he demonstrated the ability to make such an argument before

Judge Chang. The Circuit Court found that Mr. Cossio’s petition was untimely and

that the discovery violation did not rise to the level of fraud necessary excuse the

petition’s untimeliness. This is a final judgment which bars Mr. Cossio’s claims in

this case regarding the alleged discovery violation. See Beyer v. Cormier, 70 Fed.



                                           2
App’x 903, 905 (7th Cir. 2003) (“[F]or res judicata purposes, a decision based on the

statute of limitations is a final judgment on the merits of a claim.”).

       Even if Count I were not barred by res judicata, the Court would dismiss it

anyway because Mr. Cossio has cited no authority that discovery in a civil proceeding

is an interest protected by the Fourteenth Amendment. See Tucker v. City of Chicago,

907 F.3d 487, 491 (7th Cir. 2018) (“The two elements of a procedural due process

claim are (1) deprivation of a protected interest and (2) insufficient procedural

protections surrounding that deprivation.”).

       Counts II and III against Cook County are also dismissed with prejudice as

barred by res judicata. Mr. Cossio made due process claims regarding termination of

his employment against Cook County in the case Cossio v. Tortelout, et al., 15 C 7746

(N.D. Ill.). Judge Chang dismissed those claims. See R. 57 at 10-17 (15 C 7746). Mr.

Cossio appealed, but dismissed Cook County from the appeal. See R. 89 (15 C 7746).

Thus, Judge Chang’s original dismissal is a final order that bars Cossio’s due process

claim regarding his employment in this case.

       Patrick Blanchard does not appear to have a been a party to any of he prior

proceedings mentioned above. Thus, the Court’s application of res judicata does not

apply to Mr. Cossio’s claims against Mr. Blanchard.

       However, all claims against Mr. Blanchard are dismissed without prejudice

because Mr. Cossio has not alleged that Mr. Blanchard had any personal involvement

in this case.




                                           3
      For these reasons, Mr. Cossio’s claims against Cook County are dismissed with

prejudice, meaning that Mr. Cossio may not replead them. Mr. Cossio’s claims against

Mr. Blanchard and the unidentified individuals are dismissed without prejudice. This

means that if Mr. Cossio believes he can fix the problems with those claims and

describe facts that state a federal claim, he may file an amended complaint. If Mr.

Cossio wants to file an amended complaint, he must do so by Monday, April 29, 2019.

If Mr. Cossio does not file an amended complaint by that day, his remaining due

process claims will be dismissed with prejudice.

      If Mr. Cossio files an amended complaint, he will also need to refile his

application to proceed in forma pauperis.

      For assistance in proceeding with this case, Mr. Cossio may make an

appointment with the District Court’s Pro Se Assistance Program online at

http://www.ilnd.uscourts.gov/Pages.aspx?page=ProSe or by calling (312) 435-5691.


                                                   ENTERED


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge
Dated: March 29, 2019




                                            4
